IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 194 MAL 2015
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal from
                                             :   the Unpublished Memorandum and
             v.                              :   Order of the Superior Court at No. 2154
                                             :   MDA 2012 entered on February 6,
                                             :   2015, affirming, vacating and
ANNAMARIE PERRETTA-ROSEPINK,                 :   remanding the Judgment of Sentence
                                             :   of the Dauphin County Court of
                    Petitioner               :   Common Pleas at No. CP-22-CR-
                                             :   0004272-2009 entered on November 8,
                                                 2012


                                        ORDER



PER CURIAM
                                                        DECIDED: February 9, 2017

      AND NOW, this 9th day of February, 2017, issue b. set forth in the Petition for

Allowance of Appeal is GRANTED. The Order of the Superior Court regarding this

issue is VACATED and this matter is REMANDED to the Superior Court to reconsider

its decision in light of Commonwealth v. Veon, 150     A.3d.   435    (Pa. 2016) (69 and

70 MAP 2015).


      Justice Mundy did not participate in the consideration or decision of this matter.